MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 FILED
this Memorandum Decision shall not be                             Mar 13 2018, 8:05 am
regarded as precedent or cited before any
                                                                       CLERK
court except for the purpose of establishing                       Indiana Supreme Court
                                                                      Court of Appeals
the defense of res judicata, collateral                                 and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
David M. Payne                                           William T. Myers
Ryan & Payne                                             Marion, Indiana
Marion, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Paternity of G.A.M.                            March 13, 2018
and G.A.M. (Minor Children):                             Court of Appeals Case No.
                                                         27A05-1706-JP-1382
                                                         Appeal from the Grant Superior
Whitney McCreary,                                        Court
Appellant-Petitioner,                                    The Honorable Dana J.
                                                         Kenworthy, Judge
        v.
                                                         The Honorable Brian F. McLane,
                                                         Magistrate
Raphael Ramirez,
                                                         Trial Court Cause No.
Appellee-Respondent.                                     27D02-1304-JP-37




Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 27A05-1706-JP-1382 | March 13, 2018      Page 1 of 13
                                          Case Summary
[1]   Whitney McCreary (“Mother”) appeals a modification of custody order

      regarding her twin children, G.A.M. (“Son”) and G.A.M. (“Daughter”)

      (collectively “the children”). The sole, restated issue she raises is whether the

      trial court clearly erred when it granted Raphael Ramirez’s (“Father”) petition

      to modify child custody.


[2]   We affirm.



                            Facts and Procedural History
[3]   Mother and Father are the biological parents of the children, who were born on

      February 23, 2013. Father’s paternity of the children was established in

      February of 2015, following which the trial court awarded Mother physical

      custody of the children and Father parenting time pursuant to the Indiana

      Parenting Time Guidelines.


[4]   On September 19, 2016, Father filed an emergency petition for child custody.

      The trial court appointed a guardian ad litem (“GAL”), and, in a consent order

      dated November 2, 2016, the trial court awarded the parties joint legal custody

      and awarded Father supplemental parenting time that included make-up

      parenting time. The GAL filed her report with the court on April 21, 2017, and

      the trial court held a hearing on Father’s petition to modify custody on May 2.

      On May 31, 2017, the trial court entered its Order on Custody, Parenting Time



      Court of Appeals of Indiana | Memorandum Decision 27A05-1706-JP-1382 | March 13, 2018   Page 2 of 13
and Child Support, in which it made the following relevant findings of fact and

conclusions of law:


                                        Findings of Fact


        4.       Mother currently resides with her mother in a home in
                 Marion, Indiana. She has resided there for three years.
                 She resides there with her mother and the parties’ two
                 children.


        5.       Mother has not been employed since June 2016.


        6.       Father resides in Indianapolis in a three[-]bedroom home.
                 His mother lives in Avon, Indiana.


        7.       Father is employed at a software company in Indianapolis.


        8.       Father began seeing the children when they were about 8
                 to 9 months old.


        9.       [Son] has special needs. He is delayed in his speech and
                 social skills and has demonstrated characteristics of autism
                 and seizure disorder. The child’s physician had referred
                 the child to First Steps and Easter Seals, but Mother did
                 not follow up with services. The child began services at
                 First Steps but Mother was not pleased with the school-
                 like setting and removed the child. This occurred in early
                 2016 and Mother has not restarted services for the child
                 since that time.


        10.      Mother alleged Father had sexually/physically abused
                 [Daughter]. This matter was referred to the Department of
                 Child Services and was unsubstantiated by them. Mother

Court of Appeals of Indiana | Memorandum Decision 27A05-1706-JP-1382 | March 13, 2018   Page 3 of 13
                 still believes that Father has sexually molested the child,
                 regardless of what the investigation determined. Mother
                 had shown the 4-year-old girl a picture of a man’s penis
                 and asked her to identify it.


        11.      Mother has demonstrated behaviors that are concerning to
                 the court. Specifically:


                 a. Mother has demonstrated indications of paranoia.
                 Mother believed that coworkers were talking about her but
                 there was no evidence provided to substantiate this claim.
                 Mother went so far as to make a police report on the
                 situation, but she does not recall making that report.
                 Mother referred to the incident as one involving “childish
                 stalking.” Further, Mother believes that someone has
                 “hacked” her computer and statements made by her would
                 automatically be uploaded to the website, Pinterest. In
                 June 2016[,] Mother indicated to Father that she was being
                 stalked by undercover agents. She indicated that special
                 agents were following her and she was afraid they would
                 attack the twins. She told Father “(A)sk God to pray for
                 me.”


                 b. At an exchange of the children, Mother asked
                 [Daughter], “Is Daddy touching you[r] cuckoo again?”
                 There was contradictory testimony, but Mother allegedly
                 threw rocks with words “Faith” and “Wisdom” at Father’s
                 feet. Mother allegedly then pulled a bat from the trunk of
                 her car and [Daughter] intervened. Mother denies these
                 allegations but the court finds Father’s testimony
                 persuasive.


                 c. Mother has called Father at midnight or 1 AM and has
                 accused him of harming the children.


Court of Appeals of Indiana | Memorandum Decision 27A05-1706-JP-1382 | March 13, 2018   Page 4 of 13
                  d. Mother communicated to Father that she was “(t)rying
                  to get right with God so I can hold the twins[’] hands as
                  they go into heaven.”[1]


                                       Conclusions of Law[2]


         12.      Indiana Code §31-14-13-2 provides that a court shall
                  determine custody in accordance with the best interests of
                  the child, and sets forth multiple factors to be considered
                  in this determination …


         13.      The children [are] a boy and girl, both 4 years of age.


         14.      Both parents would like the children to reside with them.
                  Due to the children’s young age, no weight is given to
                  their wishes at this time.


         15.      The children seem to have a good relationship with both
                  parents and the parties’ mothers.


         16.      Mother[’s] mental health is a significant concern. Mother
                  has demonstrated irrational behaviors. Mother is
                  convinced that Father has abused the children, especially
                  [Daughter]. Mother has gone so far as to show the child a
                  [photograph of a] man’s penis in an attempt to prove the



1
  The GAL report stated that Mother’s text to Father “said something such as ‘trying to get right with God
so I can hold the twins[’] hands on our way to Heaven.” Appellant’s Confid. Supp. App. Vol II at 17
(emphasis added).
2
  We note that paragraphs 13-15 and 17 are findings of fact, even though they are listed under “conclusions
of law.” And paragraph 16 contains mixed factual findings and legal conclusions. We treat all findings of
fact as such, even if they are contained in the conclusions of law section of the opinion. See Coachman Indus.,
Inc. v. Crown Steel Co., 577 N.E.2d 602, 605 (Ind. Ct. App. 1991) (citing In re Marriage of Miles, 362 N.E.2d 171
(Ind. Ct. App. 1977), trans. denied) (holding facts not stated in findings may be supplied by conclusions of
law).

Court of Appeals of Indiana | Memorandum Decision 27A05-1706-JP-1382 | March 13, 2018               Page 5 of 13
                  child was molested. Mother believes she has been stalked
                  by agents, and that her statements are being automatically
                  uploaded to the web. Mother has acted violently toward
                  Father in the presence of the children. Mother’s absolute
                  belief that Father is a danger to the children has resulted in
                  her acting in a manner that threatens the children’s
                  emotional development.


         17.      Mother is unable or unwilling to seek needed medical
                  treatment for [Son].


         18.      For the foregoing reasons the court finds that there is a
                  substantial change of circumstances in the children’s
                  relationship with both parents, and Mother’s demonstrated
                  lack of emotional stability. It is in the best interests, and
                  the court orders, that custody be modified. Father is
                  awarded custody of both children.


         19.      Further, the court finds that unrestricted parenting time
                  would pose a substantial risk to the children’s emotional
                  development and physical well-being. Mother is directed
                  to obtain a psychological evaluation prior to a parenting
                  time schedule being arranged. Given the restriction in
                  Mother’s parenting time, the court names the paternal
                  grandmother as the temporary guardian in the event
                  Father is unable to care for the children.[3]


                                                   ***




3
  On February 16, 2018, Father filed a “Supplemental Memorandum” in this Court related solely to the
parenting time order. However, Mother does not appeal the trial court’s parenting time order. Moreover,
Father has no authority for the filing. See Ind. Appellate Rules 45, 46, 47. Therefore, we granted Mother’s
Motion to Strike Appellee’s Supplemental Memorandum.

Court of Appeals of Indiana | Memorandum Decision 27A05-1706-JP-1382 | March 13, 2018            Page 6 of 13
      Appellant’s App., Vol. II at 95-100. This appeal ensued. We provide

      additional facts as necessary.



                                   Discussion and Decision
[5]   Mother asserts that the trial court erred when it modified the parties’ custody

      order from joint legal custody—with Mother having physical custody—to

      Father having sole custody. Our standard of review in a custody modification

      is generally for abuse of discretion. J.B. v. S.W. (“In re Paternity of G.G.B.W.”),

      80 N.E.3d 264, 271 (Ind. Ct. App. 2017), trans. denied. However, when the trial

      court sua sponte enters findings and conclusions pursuant to Indiana Trial Rule

      52, as it did here,4 we apply a two-tiered standard of review to any issue covered

      by the findings. Steele-Giri v. Steele, 51 N.E.3d 119, 123 (Ind. 2016). That is, we

      look to “whether the evidence supports the findings, and whether the findings

      support the judgment.” Id. “Any issue not covered by the findings is reviewed

      under the general judgment standard, meaning a reviewing court should affirm

      based on any legal theory supported by the evidence.” Id. at 123-24.


[6]   In conducting our review, we “are not to reweigh the evidence.” Id. at 124.

      And we “consider only the evidence and reasonable inferences that are most

      favorable to the judgment,” In re V.A., 51 N.E.3d 1140, 1143 (Ind. 2016), giving

      “due regard . . . to the opportunity of the trial court to judge the credibility of




      4
       The record does not disclose, and the parties do not tell us, whether either party requested findings.
      Therefore, we assume the trial court entered findings sua sponte.

      Court of Appeals of Indiana | Memorandum Decision 27A05-1706-JP-1382 | March 13, 2018              Page 7 of 13
      the witnesses,” T.R. 52(A). Moreover, we “shall not set aside the findings or

      judgment unless clearly erroneous.” Id. A trial court’s findings are clearly

      erroneous when the record contains no facts to support them either directly or

      by inference; a judgment is clearly erroneous if it applies the wrong legal

      standard to properly found facts. Town of Fortville v. Certain Fortville Annexation

      Territory Landowners, 51 N.E.3d 1195, 1198 (Ind. 2016). Ultimately, we will

      reverse only upon a showing of clear error: “that which leaves us with a definite

      and firm conviction that a mistake has been made.” Egly v. Blackford Cty. Dep’t

      of Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992).


[7]   In In re Paternity of G.G.B.W., 80 N.E.3d at 271-72, we noted that the trial court

      must consider three statutes when modifying legal custody in a paternity case:

      Indiana Code Sections 31-14-13-6, -2, and 2.3(c).5 Indiana Code Section 31-14-

      13-6 states in relevant part:


               (a) The court may not modify a child custody order unless:


                        (1) the modification is in the best interests of the child; and


                        (2) there is a substantial change in one (1) or more of the
                        factors that the court may consider under section 2 . . . of
                        this chapter.




      5
        We note that both parties incorrectly cited to Article 17 of Title 31, which is applicable to custody in
      dissolution of marriage, legal separation, or child support actions, see I.C. § 31-17-2-3, rather than Article 14,
      which is applicable to paternity actions.

      Court of Appeals of Indiana | Memorandum Decision 27A05-1706-JP-1382 | March 13, 2018                 Page 8 of 13
Indiana Code Section 31-14-13-2 contains factors that the trial court must

consider when making a custody order, namely:


        (1) The age and sex of the child.


        (2) The wishes of the child’s parent or parents.


        (3) The wishes of the child, with more consideration given to the
        child's wishes if the child is at least fourteen (14) years of age.


        (4) The interaction and interrelationship of the child with:


                 (A) the child’s parent or parents;


                 (B) the child’s sibling; and


                 (C) any other person who may significantly affect the
                 child’s best interests.


        (5) The child’s adjustment to home, school, and community.


        (6) The mental and physical health of all individuals involved.


        (7) Evidence of a pattern of domestic or family violence by either
        parent.


        (8) Evidence that the child has been cared for by a de facto
        custodian . . .


Finally, Indiana Code Section 31-14-13-2.3(c) contains factors that are pertinent

specifically to joint legal custody:

Court of Appeals of Indiana | Memorandum Decision 27A05-1706-JP-1382 | March 13, 2018   Page 9 of 13
              (1) the fitness and suitability of each of the persons awarded joint
              custody;


              (2) whether the persons awarded joint custody are willing and
              able to communicate and cooperate in advancing the child's
              welfare;


              (3) the wishes of the child, with more consideration given to the
              child’s wishes if the child is at least fourteen (14) years of age;


              (4) whether the child has established a close and beneficial
              relationship with both of the persons awarded joint custody;


              (5) whether the persons awarded joint custody:


                       (A) live in close proximity to each other; and


                       (B) plan to continue to do so;


              (6) the nature of the physical and emotional environment in the
              home of each of the persons awarded joint custody; and


              (7) whether there is a pattern of domestic or family violence.


[8]   Here, the trial court concluded that modification of custody from joint legal

      custody to sole custody with Father was in the best interests of the children and

      that there had been a substantial change in the factors contained in Indiana

      Code Section 31-14-13-2. The court based those conclusions on its findings

      that: Mother is “unable or unwilling” to seek needed medical treatment for

      Son, Appellant’s App., Vol. II at 98; Mother’s actions were causing a

      Court of Appeals of Indiana | Memorandum Decision 27A05-1706-JP-1382 | March 13, 2018   Page 10 of 13
       substantial risk to the children’s emotional development and physical well-

       being; and Mother’s mental health is a significant concern. Mother challenges

       these factual findings, and we address each in turn.


[9]    First, the evidence supports the trial court’s finding that Mother was not seeking

       needed medical treatment for Son. The GAL, who contacted Son’s educational

       providers and medical providers, reported that Son received services for his

       autism at First Steps until he was three years old; however, after that point,

       Mother took him out of a special education pre-school program and never re-

       enrolled him in any other treatment for his autism. Although Mother contacted

       Hope Bridge to provide assistance to Son for his special needs, she did not

       follow through with the necessary steps for Son to actually obtain those

       services. Moreover, Son has a seizure disorder for which he was prescribed

       medication. However, the evidence establishes that at various points Mother

       reduced or discontinued Son’s medication without doctor approval. Thus, the

       trial court did not err when it found that Mother was unwilling or unable to

       provide Son with necessary medical care, one of the factors that may support a

       change in custody. See I.C. § 31-14-13-2(6). Mother’s contentions to the

       contrary are simply requests that we reweigh the evidence and judge the

       credibility of witnesses, which we will not do. Steele-Giri, 51 N.E.3d at 123.


[10]   Second, the evidence supports the trial court’s findings that Mother’s statements

       and/or actions demonstrated a lack of emotional stability that “threaten[s] the

       children’s emotional development.” Appellant’s App., Vol. II at 98. There is

       no evidence in the record that Mother has been diagnosed with a mental illness.

       Court of Appeals of Indiana | Memorandum Decision 27A05-1706-JP-1382 | March 13, 2018   Page 11 of 13
       However, the trial court found—based on the GAL report, Father’s testimony,

       and Mother’s own admissions—that Mother exhibits signs of paranoia. She

       believes that “someone hacked her computer” and that verbal statements she

       made in her home were “mysteriously” uploaded to the Pinterest website.

       Appellant’s Br. at 17.6 She further believes that “people were taking pictures of

       her,” “people were after her,” and “they would infiltrate the company” where

       she worked. Id. Mother also believes that she is being stalked by “special

       agents.” Id. And Mother does not deny making such statements and holding

       such beliefs.


[11]   Although there is no evidence that the above seemingly paranoid statements

       and beliefs have caused harm to the children, the GAL also reported, and

       Father testified, that, in the children’s presence, Mother threw rocks at Father

       and threatened him with a baseball bat until her young Daughter intervened.

       Although Mother denies those actions, the trial court found Father’s testimony

       on the matter more credible. Moreover, the GAL opined that Mother’s

       insistence on showing her young Daughter a picture of a penis in an attempt to

       prove Father was molesting Daughter—even after the Department of Child

       Services (“DCS”) investigated Father three times for Mother’s allegations and




       6
         Mother’s admissions in her brief cite to the transcript of her testimony at the May 2, 2017, custody
       modification hearing. However, that transcript has not been filed with this court; rather, it appears the trial
       court clerk erroneously filed a transcript from proceedings that took place in this case on October 19, 2017,
       well after Mother filed this appeal. However, because Mother admits on appeal that she made those
       statements during her testimony on May 2, 2017, and because Mother still maintains on appeal that there is
       no evidence those statements are not true statements of fact, see Appellant’s Br. at 17, we need not delay this
       appeal to obtain the correct transcript.

       Court of Appeals of Indiana | Memorandum Decision 27A05-1706-JP-1382 | March 13, 2018             Page 12 of 13
       found each time they were unsubstantiated—could cause Daughter emotional

       harm. Further, the GAL, who reviewed texts from Mother to Father, also

       noted that “(o)ne of [Mother’s] most concerning texts said something such as

       ‘trying to get right with God so I can hold the twins[’] hands on our way to

       Heaven.’” Appellant’s Confid. Supp. App. Vol II at 17. Given that evidence,

       the trial court did not err in finding that Mother’s emotional instability—as

       shown by her statements and actions—threatens the children’s emotional well-

       being. See I.C. §§ 31-14-13-2(6) and (7); 31-14-13-2.3(c)(1), (6) and (7). Again,

       Mother’s contentions to the contrary are requests that we impermissibly

       reweigh the evidence and judge witness credibility.



                                               Conclusion
[12]   There is evidentiary support for the trial court’s findings that Mother failed to

       provide necessary medical care for Son and that Mother’s emotional instability

       threatens the children’s emotional—and possibly physical—well-being. And

       those findings support the trial court’s conclusions that a substantial change in

       circumstances justifies awarding custody to Father, and that such a

       modification of custody is in the children’s best interest.


[13]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 27A05-1706-JP-1382 | March 13, 2018   Page 13 of 13